Citation Nr: 0120741	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran recognized guerilla service from May 1945 to May 
1946 and served on active duty from June 1946 to April 1947.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits currently sought on appeal in March 2000, 
and the veteran appealed.  He testified during a hearing 
which was held at the RO in Manila in January 2001.


FINDINGS OF FACT

1.  Arthritis was not shown in service, has not been 
diagnosed since then, and if present, is not related to any 
incident of service.  

2.  Diabetes mellitus was not shown in service, has not been 
diagnosed since then, and if present, is not related to any 
incident of service.  

3.  Heart disease was not shown in service or until September 
1996 and is unrelated to any incident of service.  


CONCLUSIONS OF LAW

1.  Claimed arthritis was not incurred or aggravated in 
service nor may its service incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1154, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).  

2.  Claimed diabetes mellitus was not incurred or aggravated 
in service nor may its service incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1154, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).

3.  Heart disease was not incurred or aggravated in service 
nor may its service incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1154, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board finds that the VA has done everything that is 
required by the VCAA to assist the veteran with his claims.  
It has adequately assisted him with obtaining all pertinent 
evidence.  In 1954, it obtained service medical records.  In 
January 1997, it made an additional request, and it was told 
that no additional medical or clinical records were on file 
at the NPRC and that the veteran had "fire-related" 
service.  There is no use in VA making further attempts to 
obtain additional service medical records as the veteran 
stated during his hearing that there are no such pertinent 
service medical records.  

VA wrote him in July 1997 and told him what was required to 
establish service connection, and that it was requesting 
private medical records which he had identified.  It later 
received private medical records, considered them, advised 
him of the denials of his claims in light of them, attempted 
to obtain additional records from Dr. L. but was 
unsuccessful, told him in May 1988 that he could submit 
evidence from sources other than service medical records, and 
then was told by him that there were no service medical 
records showing treatment because service health care 
providers treated him but did not create any records in doing 
so.  VA attempted to help the veteran obtain the medical 
records of Dr. C., but the veteran indicated that he was dead 
and his records were burned.  

During the course of the claim, VA advised the veteran that 
it would assist him with obtaining private medical records, 
but that the ultimate responsibility for obtaining them was 
his.  VA also attempted to elicit from the veteran at the 
time of his hearing information which would be helpful to his 
claims or toward obtaining additional evidence to support his 
claims.  However, he indicated that there was no additional 
evidence.  

As will be discussed more fully below, no evidence of record 
indicates that arthritis, diabetes mellitus, and heart 
disease were incurred or aggravated in service, and no 
competent evidence indicates that the veteran has arthritis 
or diabetes mellitus.  Therefore, a VA examination is not 
necessary per 38 U.S.C.A. § 5107 (West Supp. 2001).

While the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was enacted during the 
course of the claims and clearly applies, its terms and 
conditions have been fully satisfied by the notice and 
development which has been accomplished.  A remand of the 
case to the RO under the circumstances would be a waste of 
judicial resources, would serve no useful purpose, and is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While 
the RO denied the veteran's claims as not well grounded in 
March 2000, it also complied in with the VCAA and the 
provisions of 38 U.S.C.A. § 7105, as shown by the information 
and reasons given above.  In light of a review of all 
correspondence of record, including that which took place 
during the veteran's hearing and thereafter, in February 
2001, when the RO denied the claims on their merits, rather 
as not well grounded, the Board finds that there is no 
prejudice to the veteran in the Board deciding his claims on 
their merits at this point.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims have been developed to the extent 
required by the law even though most of the development took 
place before the law was enacted.

Factual background

In September 1953, the veteran filed claims for service 
connection for disabilities other than those at issue.  He 
did not mention the disabilities currently at issue.  

In February 1954, service medical records were associated 
with his claims folder.  The service medical records which 
were obtained in 1954 do not show treatment for arthritis, 
diabetes mellitus, or heart disease.  Malaria is the only 
disease shown as treated in service medical records, in 
November 1945.  

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran reported only treatment for malaria.  On service 
examinations in November 1945 and May 1946, pertinent systems 
were normal and no pertinent diseases or injuries were 
diagnosed.

A private physician's September 1996 medical statement 
indicates that the veteran was treated in September 1996 for 
chest pain and dizziness, and that hypertension was suspected 
as the cause.  A May 1997 private electrocardiogram revealed 
left ventricular hypertrophy.  

In a May 1997 VA Form 21-526, the veteran claimed service 
connection for arthritis and heart disease, and was asked 
what diseases he was treated for in and after service.  He 
indicated that heart disease was treated in service and did 
not indicate being treated for it any earlier than September 
1996 after service.  He made no mention of in-service or 
post-service treatment for arthritis.  

In June 1997, the RO learned, after requesting all available 
service medical and clinical records from the National 
Personnel Records Center, that any such records which the 
NPRC had had in 1976 would have been destroyed during a fire.  

In August 1997, the veteran indicated that he had been 
treated by Dr. R.C. from May 1947 to 1948 and then from 1949 
to 1970 for a number of things, including heart disease and 
arthritis.  In September 1998, the veteran indicated that 
this Dr. R.C. had died in September 1988 and that Dr. R.C.'s 
records had been burned after his death.  

In October 1999, the veteran stated that he was still 
suffering from arthritis, diabetes, and heart disease.  In 
March 2000, the RO informed the veteran that it had denied 
his claims as not well grounded.  It advised him that there 
was no evidence of heart disease earlier than September 1996 
and no evidence of a nexus between it and service.  It also 
advised that there was no record of treatment for arthritis 
or diabetes mellitus in or within a year after service, and 
that he needed to submit evidence showing that the diseases 
were incurred or aggravated in service.

In April 2000, the veteran stated that sleepless nights and 
guarding the camp during service affected his heart.  He also 
indicated that after service, he went and saw a Dr. L. who 
treated him for ailments like hypertension, arthritis, and 
heart disease. However, the VA had already obtained a 
statement from that Dr. L., in July 1998, and he reported 
treatment only for other diseases or injuries, not 
hypertension, heart disease, arthritis, or diabetes mellitus.  
VA requested that Dr. L. provide the records of treatment for 
those other diseases or injuries.  Dr. L. later stated, in a 
letter received in August 1999, that he had no such records, 
and that all of his records had been destroyed and lost 
because of the eruption of Mt. Pinatubo, lahar, and typhoon 
calamities.  

In August 2000, the veteran stated that he got arthritis when 
his legs were injured in service.  He said that he got 
diabetes mellitus in service from eating food with too much 
sugar.  He reported that he got heart disease in service due 
to fatigue and tiredness of his body.  

In a January 2001 notarized affidavit, the veteran stated 
that he incurred rheumatism, diabetes mellitus, and 
hypertension during the period of service which began on 
September 23, 1943, and that he was on the battlefield at the 
time.  He stated that the reason there were no service 
medical records showing such treatment was that the service 
health care providers who rendered the treatment did not make 
treatment reports.

During a hearing at the RO in January 2001, the veteran 
stated that he was treated for the arthritis, diabetes 
mellitus, and heart disease in service.  The veteran was 
advised of the contents of the evidence of record and he was 
asked if he had any additional evidence, and he stated that 
he was not able to submit any additional medical evidence.  

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A.  §§ 1110, 1154; 38 C.F.R. §§ 3.303, 
3,304 (2000).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain will permit 
service connection of arthritis first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).  

The service incurrence of arthritis, diabetes mellitus, or 
heart disease may be presumed if manifested to a degree of 10 
percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1131, 1137 (West 1991 & Supp 2001).

Analysis

The only disease for which there is any medical evidence of 
current disability is heart disease, which was first shown in 
1996.  The veteran asserts that he was treated for heart 
disease in service.  However, the service medical records 
which are contained in the claims folder report that his 
heart was normal.  Moreover, the veteran, being a layperson, 
is unable to demonstrate that he had heart disease in 
service.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Libertine v. Brown, 9 
Vet. App. 521, 523-525 (1996).  

Also, the veteran has not shown continuity of symptomatology 
of heart disease after service or proof of the existence of 
heart disease before 1996.  The Board also notes that he 
would have been expected to have claimed service connection 
for it before 1996 had it been incurred or aggravated in 
service, in light of the fact that he filed claims for other 
disabilities in 1954.  The fact that he did not do so weighs 
against his claim.

Next, there is no competent medical evidence of record of a 
current diabetes mellitus disability or of a current 
arthritis disability.  No physician has rendered such a 
diagnosis, and the veteran is a layperson, and as such, he is 
unable to supply a diagnosis of diabetes mellitus or 
arthritis, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Moreover, neither diabetes mellitus nor arthritis was shown 
in service.  The veteran asserts that he was treated for them 
in service.  However, the service medical records which are 
contained in the claims folder report that his pertinent 
systems were normal.  Finally, the veteran would be expected 
to be able to show that they were treated or symptomatic in 
or proximate to service if they actually were incurred in 
service, and to have claimed service connection for them 
earlier had they been incurred in service, since he filed 
claims for other disabilities in 1954.  The veteran, being a 
layperson, is unable to indicate what diseases, if any, he 
had in service.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Libertine v. Brown, 9 
Vet. App. 521, 523-525 (1996).

The Board notes that the veteran indicates that he incurred 
the above diseases on the battlefield, i.e., essentially, in 
combat.  Notice is also taken of his military occupational 
specialty and unit.  The case of Libertine v Brown, 9 Vet. 
App. at 523-525, however, in citing and discussing the combat 
evidence rule at 38 U.S.C.A. § 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2000), makes it clear, that 
arthritis, diabetes mellitus, and heart disease are not the 
types of diseases which a layperson is capable of indicating 
were incurred in combat pursuant to 38 U.S.C.A. § 1154(b), 
and that lay evidence alone can not suffice to prove service 
incurrence of these diseases.  Therefore, his statements 
alone are not sufficient to prove incurrence.

In summary, the preponderance of the evidence shows that 
arthritis and diabetes mellitus were not shown in service, 
have not been diagnosed since then, and if present, are not 
related to any incident of service.  Heart disease was not 
shown in service or until September 1996 and is unrelated to 
any incident of service.  Accordingly, the Board concludes 
that the claimed arthritis, diabetes mellitus, and heart 
disease were not incurred or aggravated in service nor may 
service incurrence or aggravation be presumed.  The benefit 
of the doubt doctrine does not apply with respect to these 
claims, as there is not a relative equipoise of evidence for 
and against the claims.  Application of the benefit of the 
doubt doctrine has been considered with respect to all 
issues, but the Board finds that it is not applicable, 
because the evidence weighs against the claims.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49, 55 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for heart disease is 
denied.  





		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 

